Citation Nr: 1112338	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for arteriosclerotic heart disease with minimal cardiomegaly.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for tinea pedis.

4.  Entitlement to a compensable disability rating for left scrotum nodule.

5.  Entitlement to a compensable disability rating for erectile dysfunction.

6.  Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease.

7.  Entitlement to a disability rating in excess of 20 percent for PO left knee injury with degenerative joint disease.

8.  Entitlement to an effective date earlier than August 15, 2006 for the grant of service connection for erectile dysfunction.

9.  Entitlement to an effective date earlier than August 15, 2006 for the grant of special monthly compensation for loss of use of a creative organ.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006 and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a travel Board hearing in his February 2008 VA Form 9; however, he failed to appear at the scheduled hearing in December 2009.  As the Veteran has not submitted good cause for failure to appear at the hearing, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issue of entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) has been raised by the record in a September 2006 statement from the Veteran, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for cervical spine degenerative joint disease and degenerative disc disease and PO left knee injury with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's service connected arteriosclerotic heart disease is not productive of chronic congestive heart failure; or, dyspnea, fatigue, angina, dizziness, or syncope at workloads of 3 METs or less; or, left ventricular diastolic dysfunction with an estimated ejection fraction of less than 30 percent.  

2.  The preponderance of the evidence shows that the Veteran's hypertension is not manifested by diastolic pressure readings of predominantly 110 or more or systolic pressure readings of predominantly 200 or more.

3.  The Veteran's service-connected tinea pedis is less than 20 percent of the entire body and less than 20 percent of exposed areas affected with no evidence of treatment with systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 months.

4. The left scrotum nodule is manifested by credible complaints of infrequent pain, but there is no evidence of atrophy of both testicles, renal dysfunction due to the nodule of the left scrotum or symptoms of urinary frequency, leakage or obstructed voiding.  

5.  Erectile dysfunction is manifested by impotency without visible deformity of the penis and the Veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ.

6.  The claims file does not contain any communication or evidence received prior to August 15, 2006, which could be interpreted as an informal or formal claim to entitlement to service connection for erectile dysfunction.

7.  As the preponderance of the evidence shows that the effective date of August 15, 2006 is proper for the grant of service connection for erectile dysfunction, there is no legal basis for an effective date earlier than August 15, 2006 for payment of special monthly compensation for loss of use of a creative organ due to erectile dysfunction. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for service-connected arteriosclerotic heart disease with minimal cardiomegaly have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7005 (2010).

2.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

3.  The criteria for a disability rating in excess of 10 percent for service-connected tinea pedis have not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

4.  The criteria for a compensable disability rating for service-connected left scrotum nodule are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7524, 7599-7529 (2010).  

5.  The criteria for an initial compensable disability rating for service-connected erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  

6.  The criteria for an effective dated prior to August 15, 2006 for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2010).

7.  The criteria for an effective dated prior to August 15, 2006 for the grant of special monthly compensation for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Regarding the Veteran's increased rating claims for arteriosclerotic heart disease, hypertension, tinea pedis and nodule of the left scrotum, the Board finds that the July 2006 VCAA letter satisfied the duty to notify provisions prior to the initial adjudication of the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter notified the Veteran that he may submit evidence showing that his service-connected arteriosclerotic heart disease with hypertension, tinea pedis and nodule of the left scrotum have become worse.  The RO informed the Veteran of the types of medical or lay evidence that he may submit and how VA determines the disability rating and effective date.  Specifically, the Veteran was notified that VA will consider the nature and symptoms of the disability, the severity of the disability and the impact the disability has on employment.  The letter notified the Veteran that he could provide statements from his employer as to job performance, lost time or other information regarding how his condition affects his ability to work.  He was informed of his and VA's respective duties for obtaining evidence. 

With respect to the Veteran's initial increased rating claim for erectile dysfunction, the rating decision dated in August 2007 granted service connection for erectile dysfunction; therefore, the claim is now substantiated.  As such, the Veteran's filing of an appeal as to the rating determination by the RO does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the service-connection claim has been substantiated; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further notice is required for the initial higher rating for erectile dysfunction and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the Veteran is challenging the effective dates assigned following the August 2007 grant of service connection for erectile dysfunction and special monthly compensation.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, and thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Furthermore, the Veteran has not demonstrated that he has been prejudiced by any defective VCAA notice.  See Goodwin, 22 Vet. App. at 137 (the Court "continues to hold where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements." (citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007))).  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports dated in August 2006 and July 2007 and lay statements from the Veteran and his friends. 

The VA examination reports dated in August 2006 and July 2007 reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his service-connected arteriosclerotic heart disease with hypertension, tinea pedis, nodule of the left scrotum and erectile dysfunction.  The examiners documented the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

Furthermore, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Arteriosclerotic Heart Disease

The Veteran's arteriosclerotic heart disease with minimal cardiomegaly is currently assigned a 60 percent disability rating under Diagnostic Code 7005 (2010) for arteriosclerotic heart disease.  The next higher disability rating of 100 percent is warranted where arteriosclerotic heart disease is manifested by chronic congestive heart failure, or; where a workload of 3 METs (metabolic equivalents) or less, results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).

The evidence of record shows that the Veteran denied congestive heart failure, chest pain, arrhythmia, syncope or presyncope symptoms in the August 2006 VA examination.  He reported that he is able to do light cleaning, yard work, fish, perform activities of daily living, swim and lift weights of 50 pounds or less.  The August 2006 examiner determined that the Veteran could not perform a pulmonary MET test due to uncontrolled hypertension.  He provided the opinion that the Veteran had a METS equivalence of 5 with dyspnea and fatigue based on historical review.  The examiner in a July 2007 VA examination determined that the Veteran could not undergo exercise for METS.  He determined that the Veteran could engage in light cleaning, light yard work, fishing and he could lift about 25 pounds in weight.  The examiner estimated that the Veteran had a METS of 4.  He noted that the Veteran's left ventricular ejection fraction was 48 percent.  The July 2007 VA examiner documented that the Veteran had not had congestive heart failure or myocardial infarction since the last VA examination in August 2006.  A May 2007 VA treatment record shows that the Veteran had a borderline left ventricular ejection fraction of 48 percent.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's arteriosclerotic heart disease does not meet the criteria for an increased rating.  Specifically, the medical records do not show that the Veteran has been diagnosed with or treated for chronic congestive heart failure.  In addition, the Veteran's METS level has been estimated by medical professionals to be between 4 and 5.  There is no competent medical evidence that shows the Veteran's METS level was 3 or less at any time during the appeal period.  The record reveals that the VA examiner in August 2006 estimated a METS level of 5 with dyspnea and fatigue; however, this does not more closely approximate a METS level of 3 or less with fatigue or dyspnea.  Furthermore, the Veteran does not have left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus the findings do not more nearly approximate the criteria for a 100 percent disability rating under Diagnostic Code 7005.

The Board has considered whether staged ratings are appropriate in this case.  The competent medical evidence of record shows that the symptoms of arteriosclerotic heart disease have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected arteriosclerotic heart disease is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's arteriosclerotic heart disease with the established criteria found in the rating schedule for arteriosclerotic heart disease (coronary artery disease) shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his arteriosclerotic heart disease has caused marked interference with his employment that is not already contemplated in the rating criteria, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Hypertension

The Veteran's hypertension is currently assigned a 10 percent disability rating under Diagnostic Code 7101 (2010).  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Finally, a maximum schedular rating of 60 percent requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

Review of the competent evidence of record does not support an initial rating in excess of the currently assigned 10 percent disability rating at any time during this appeal.  In this regard, a majority of the blood pressure readings found in the Veteran's medical records show diastolic pressure of less than 110 and systolic pressure of less than 200.  Between December 2005 and August 2009, the treatment records (including the VA examination reports dated in August 2006 and July 2007) contain approximately 78 blood pressure readings, out of which 31 (40 percent) revealed diastolic pressure of 110 or more or systolic pressure of 200 or more.  Furthermore, the August 2006 VA examiner documented that the Veteran's blood pressure readings at home were on average 160/100.  Based on the foregoing, the Board concludes that such findings are consistent with the Veteran's current 10 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board considered the applicability of the benefit of the doubt rule in evaluating the Veteran's claim for a higher rating.  However, as discussed above, a preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent at any time during this appeal.  As such, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also considered whether the Veteran's hypertension presents exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  In these cases, a referral for consideration of an extra-schedular rating is warranted.  Id.  However, the Veteran has not presented any evidence that would suggest that the currently assigned 10 percent disability rating, as contemplated by the Rating Schedule, does not adequately compensate his impairment in earning capacity related to hypertension.  There is no evidence of record indicating that the Veteran's hypertension has caused marked interference with his ability to maintain employment.  The record shows that the Veteran has been hospitalized for hypertensive episodes on several occasions during the course of this appeal.  The Board does not find that the number of hospitalizations is equivalent to frequent periods of hospitalization or indicate that the current schedular criteria does not account for the occasional hospital treatment.  Thus, it appears that the criteria used to evaluate the Veteran's hypertension adequately compensate him for any loss in earning capacity, and referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Tinea Pedis

The Veteran is evaluated as 10 percent disabling under Diagnostic Code 7813-7806 (2010).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case therefore indicates that dermatophytosis (which includes tinea pedis) under Diagnostic Code 7813 is the service-connected disorder and that the disorder is rated under Diagnostic Code 7806 for dermatitis or eczema as the prominent disability.

Under Diagnostic Code 7806, a 10 percent rating is warranted where the evidence shows exposure to at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected; or the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or where systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12 months.  Id.  A maximum rating of 60 percent is warranted for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

During the August 2006 VA examination, the Veteran explained that his skin disorder began in the mid 1980s, where he developed redness, scaling and blisters on his feet that were very pruritic.  He noted that the eruptions were worse in the summer.  At the time of the examination, the Veteran was using topical antifungal creams to treat the tinea pedis.  Physical examination revealed minimal erythema and scaling in a moccasin distribution.  The examiner noted that that treatment types have included clotrimazole cream and miconazole powder.  The examiner determined that the exposed body surface area affected was 0 percent and the total body surface area affected was approximately 3 percent.  The July 2007 VA examination report shows that the Veteran reported that he has had an itchy scaly rash for over 20 years that is worse in the summer.  The Veteran indicated that it has not caused him any disability. He has been given Loprax, clotrimazole and miconazole powder to treat his tinea pedis.  The examiner determined that the Veteran's clinical examination and history are consistent with tinea pedis.  The examiner observed that the exposed body surface area affected was 0 percent and the total body surface area affected was 5 percent.  A review of the Veteran's treatment records show that the Veteran's tinea pedis has not been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the appeal period.  

Based on the foregoing, the evidence of record shows that the Veteran's service-connected tinea pedis is not characterized as affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected. In addition, the Veteran's skin disability had not been treated with systemic therapy such as corticosteroids other immunosuppressant drugs required for a total duration of six weeks or more, but not constantly during a 12-month period.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected tinea pedis more closely approximates the current 10 percent disability rating under Diagnostic Code 7806.  

The Board notes that Diagnostic Code 7813 permits the Veteran's tinea pedis to be evaluated under disfigurement of the head, face, or neck, scars or dermatitis depending on the predominant disability.  As the condition, only affects the Veteran's feet, the diagnostic codes that evaluate disfigurement of the head, face or neck are not applicable.  In addition, the August 2006 VA examiner documented that there was no evidence of acne, chloreacne or scarring.  Thus, evaluating the Veteran's tinea pedis under the criteria for scars is not warranted.

The Board has considered whether staged ratings are appropriate in this case.  The evidence of record shows that the symptoms of tinea pedis have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

With respect to whether the issue should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected tinea pedis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinea pedis with the established criteria found in the rating schedule for eczema or dermatitis shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his tinea pedis has caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a rating in excess of 10 percent for service-connected tinea pedis is not warranted. 38 C.F.R. § 3.102 (2010).


Left Scrotum Nodule

The Veteran's service-connected nodule of the left scrotum is currently evaluated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7529 (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).   In this case, Diagnostic Code 7599 is used to identify disabilities of the genitourinary system that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The assignment of Diagnostic Code 7529 shows that the Veteran's service-connected nodule of the left scrotum is rated as analogous to benign neoplasm of the genitourinary system.  

Under Diagnostic Code 7529, benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7529.  

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 10 percent rating is provided for urinary frequency when daytime voiding intervals are between two and three hours or; awakening to void three to four times per night.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 20 percent rating is provided for voiding dysfunction that requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

For renal dysfunction, a 30 percent rating is provided for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension that is at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

An August 2006 VA examination shows that the Veteran had a history of excision of spermatoceles fro his left hemiscrotum.  There was mild residual induration in the left spermatic cord area.  His testicles were normal.  The examiner determined that the Veteran did not have any disability due to his scrotal nodule.  The July 2007 VA examination reveals that the Veteran periodically has discomfort and pain in the left testicle, but it is not severe enough to require pain medication.  He denied any prostate or voiding problems.  In addition, the medical records do not show that the Veteran has renal dysfunction as a residual of the nodule on the left scrotum.  Thus, the Board finds that evidence of record shows that the Veteran's service-connected left scrotum nodule does not more closely approximate a compensable disability evaluation under 38 C.F.R. § 4.115a for voiding dysfunction or renal dysfunction.  

The Board has considered whether the Veteran is entitled to a higher disability rating under any other potentially applicable Diagnostic Codes.  A 20 percent disability rating is assigned for complete atrophy of both testicles under Diagnostic Code 7523 and a 30 percent disability rating is warranted under Diagnostic Code 7524 for removal of both testes.  As there is no indication of complete atrophy of both testes or removal of both testes, a compensable rating under Diagnostic Codes 7523 or 7524 is not warranted.  

With respect to whether a staged rating is applicable, the evidence of record shows that the Veteran's symptoms of left scrotum nodule have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for service-connected left scrotum nodule.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant a compensable rating.

Regarding whether this issue should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected nodule of the left scrotum is inadequate. A comparison between the level of severity and symptomatology of the Veteran's nodule of the left scrotum with the established criteria found in the rating schedule for benign neoplasm of the genitourinary system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. The evidence does not indicate that his nodule of the left scrotum has caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 

Erectile Dysfunction

In August 2007, the RO granted service connection for erectile dysfunction and he was assigned a noncompensable rating.   The Veteran contends that he is entitled to a higher disability rating for this service-connected disability.

The Veteran's erectile dysfunction is currently rated as noncompensable by analogy under to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010), which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with that disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  There is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction, however, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board cannot identify any other diagnostic code that would be more appropriate in evaluating his symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned.  Additionally, such Diagnostic Code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered.

The Veteran was provided with two VA genitourinary examinations in August 2006 and July 2007.  In the August 2006 VA examination, the Veteran reported that essentially he has been impotent for the past 10 to 12 years.  He is only able to have intercourse once or twice a year.  He has great difficulty getting and maintaining an erection.  The Veteran has tried Viagra in the past, but he was taken off of it due to chest pain.   The July 2007 VA examination reveals that the Veteran reported that he periodically has pain in the left testicle that sometimes occurs with intercourse.  The examiner noted that the Veteran has discomfort and pain infrequently in the left testicular area that is not severe enough to require pain medication.  The Veteran asserted that he is still sexually active and the examiner noted that the Veteran's phallus was normal. A review of the treatment records associated with the claims file does not show that the Veteran has any deformity of the penis.  Accordingly, the evidence of record demonstrates that the Veteran's erectile dysfunction is manifested by impotency without visible deformity of the penis.  As such, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7522.  Furthermore, the Board observes that the Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ.  See August 2007 rating decision.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's symptoms of erectile dysfunction have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for service-connected erectile dysfunction.  As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant a compensable rating.

With respect to whether the issue should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected erectile dysfunction is inadequate. A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria found in the rating schedule for penile deformity with loss of erectile power shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. The evidence does not indicate that his erectile dysfunction has caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 

III.  Earlier Effective Date

Grant of Service Connection for Erectile Dysfunction

The Veteran was granted service connection for erectile dysfunction, evaluated as 10 percent disabling, effective August 15, 2006.  The Veteran contends that the effective date for the grant of service connection should be the date he was discharged from military service.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155 (2010).  An informal claim must identify the benefit sought. An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2010); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

The Board observes that the Veteran never specifically filed a service connection claim for erectile dysfunction.  On December 19, 2006, the Veteran filed a claim for special monthly compensation for erectile dysfunction.  The VCAA letter dated in February 2007 and the rating decision dated in April 2007 indicates that the RO construed the claim for special monthly compensation for erectile dysfunction to include a claim for service connection for erectile dysfunction.  The RO in the August 2007 rating decision that granted service connection for erectile dysfunction assigned an effective date of August 15, 2006, noting that said date was the date the VA examination diagnosed the Veteran with erectile dysfunction as a complication of his service-connected hypertension. There is no communication or action from the Veteran in the claims file prior to August 15, 2006, that indicates an intent by the Veteran to apply for service connection for erectile dysfunction.  

It appears that the Veteran also contends that the effective date for the grant of service connection for erectile dysfunction should be the same date as his service-connected hypertension, because his erectile dysfunction is secondary to that disorder.  However, the U.S. Court of Appeals for Veterans Claims has held that "as with any other claim, the effective date assigned for a secondarily service-connected condition is governed by § 3.400... the effective date for the appellant's secondarily service-connected conditions is based solely on the date VA received his...claims, i.e., it does not relate back to the date the appellant filed his [direct] claim." Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007).

According to the applicable regulation, the effective date of the Veteran's allowance should be December 19, 2006, the date the RO first received any communication indicating an intent to apply for service connection for erectile dysfunction.  See 38 C.F.R. § 3.400(b)(2)(i).  The August 2007 rating decision, however, assigned August 15, 2006, the date a VA examiner diagnosed the Veteran with erectile dysfunction, as the effective date.  A review of the August 2006 VA examination shows that the Veteran reported symptoms of erectile dysfunction, but there was no evidence of his intent to apply for service connection for such disorder.  Thus, the Veteran has already received an assigned effective date more generous than what the regulations allow.  The Board will not disturb this benefit, but will affirm the effective date assigned by the August 2007 rating decision, which is August 15, 2006.  See 38 C.F.R. § 3.400(b).

Grant of SMC for Loss of Use of Creative Organ

VA law provides that entitlement to SMC is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).

Generally, under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Unless otherwise provided, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

There is no provision of law that would permit payment of special monthly compensation prior to the effective date of service connection for the underlying condition upon which the payment is premised.  As the Board discussed in detail above, the effective date of August 15, 2006 for the grant of service connection for erectile decision is proper.  Hence, there is no legal basis for an effective date earlier than August 15, 2006 for payment of special monthly compensation for loss of use of a creative organ due to erectile dysfunction. The appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a disability rating in excess of 60 percent for arteriosclerotic heart disease with minimal cardiomegaly is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent for tinea pedis is denied.

Entitlement to a compensable disability rating for left scrotum nodule is denied.

Entitlement to a compensable disability rating for erectile dysfunction is denied.

 Entitlement to an effective date earlier than August 15, 2006 for the grant of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than August 15, 2006 for the grant of special monthly compensation for loss of use of a creative organ is denied.





REMAND

Unfortunately, after a review of the record, the Board concludes that further action is necessary prior to adjudicating the remaining issues on appeal.  

The record shows that the Veteran was hit by a motor vehicle while he was riding a bicycle in 2009.  He suffered multiple injuries to his lower extremities, back and ankle.  In January 2010, the RO submitted a request for the Veteran to be provided with another VA examination with respect to the Veteran's service-connected left knee disability.  The VA examiner in January 2010 determined that he could not examine the Veteran's left knee, because the Veteran just underwent surgery on his right ankle and foot.  The examiner noted that he contacted the RO and they will reschedule the examination for the left knee.  There is no evidence of record indicating the Veteran was provided with such examination.  Thus, the Board concludes that if the Veteran was provided with a VA examination evaluating his left knee after the accident in 2009, then this examination should be associated with the claims file.  If the Veteran has not been provided with a VA examination of his left knee since the accident, then the Board concludes that it is necessary to provide the Veteran with a VA examination to determine the current severity of his service-connected PO left knee injury with degenerative joint disease.

With respect to the Veteran's increased rating claim for cervical spine degenerative joint disease and degenerative disc disease, the Veteran was issued a supplemental statement of the case in February 2009.  Additional information, in the form of VA treatment records and a VA examination dated in January 2010 have been associated with the claims folder since the last supplemental statement of the case.  The Board notes that this information specifically addresses the cervical spine.  Although the RO considered the additional evidence in a February 2010 rating decision, this evidence was not discussed in a supplemental statement of the case as required under 38 C.F.R. § 19.31(b)(1) (2010).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2010).  Therefore, the issues on appeal must be returned for consideration of the additional evidence and issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims all VA examinations of the Veteran's left knee that have been conducted after the motor vehicle accident in 2009.  

2. If the Veteran has not been provided with a VA examination since the accident in 2009, the Veteran should be provided with a VA examination to determine nature and current level of severity of his service-connected PO left knee injury with degenerative joint disease.  All indicated tests and studies should be accomplished and the examiner should provide a complete rationale for all opinions expressed.  The claims file must be made available to the examiner

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an increased rating for cervical spine degenerative joint disease and degenerative disc disease and PO left knee injury with degenerative joint disease, based on the evidence of record (including the January 2010 VA examination and the VA treatment records associated with the claims file following the issuance of the February 2009 supplemental statement of the case).  If the benefits sought on appeal remain denied, the RO should provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


